 In the Matter Of PSCHIRRER & SONS COAL COMPANY, A CO-PARTNER-SHIP, COMFOSED OF GEORGE; JOHN, JOSEPH, CHARLES, FRANK, ALBERT,AND LEROY PscniRRERandLOCAL UNION No. 8051, UNITED MINEWORKERS OF AMERICACase'No. R-54/.:Decided Jere 15,193Mr.^A. R. Pschirrer,of Canton, Ill., for the Company.-Mr. Oscar E. Carlstrora,of Aledo, Ill,., for the United.Mr. C. C. Dreman,of Belleville, Ill., for the Progressive.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF,-THE-CASEUpon petition and amended petition duly filed byLocal Union No.8051,United Mine Workers of America, herein called the United,alleging that a question affecting commerce had arisen concerning therepresentation of employees of Psehirrer & Sons Coal Company, aco-partnership, composed of George, John, Joseph, Charles, Frank,Albert, and LeRoy Pschirrer, Canton, Illinois, herein called the Com-pany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before Lester Asher, Trial Examiner.Said hearing was held at Canton, Illinois, on May 26, 1943.At thecommencement of the hearing the Trial Examiner granteda motionof Progressive Mine Workers of America, District No. 1, A. F. of L.,herein called the Progressive,, to intervene.The Company, theUnited, and the Progressive appeared. at and participated in the hear-ing and all parties were afforded full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce' evidencebearingon ,the issues.The Trial Examiner's rulings made, at thehearing arefree from prejudicial error and are hereby affirmed.50 N. L. R. B., No. 82.530J PSCIiURRER& SONS COAL COMPANY-531.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT -I.THE BUSINESS OF THE COMPANYPschirrer & Sons Coal Company is a co-partnership, composed ofGeorge, John, Joseph, Charles, Frank, Albert, and LeRoy Pschirrer,operating a coal mine at Canton, Illinois.During 1942, the Companymined, sold, and distributed coal valued at about $250,000, approxi-mately 25 percent of 'which was shipped to points outside the Stateof Illinois.The Company admits that it is engaged in, commercewithin the meaning of the National Labor Relations Act'H. THE ORGANIZATIONS INVOLVEDLocal Union No. 8051, United Mine Workers of America, is a labororganization admitting to membership employees of the Company.ProgressiveMine Workers of America, District No. 1, is a labororganization affiliated with the American Federation of Labor, admit-ting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn^April 24, 1943, the United 'requested the Company to'recognizeit as the exclusive collective bargaining representative of the Com-pany's employees.The' Company refused this request on the ground _that it was operating under a contract with the Progressive.On August 11, 1941, the Company and the Progressive entered intoa closed-shop contract which expired on March 31, 1943.On April 1,1943, the Company and the Progressive entered into an agreementcontinuing their contract until May 1, 1943. -On April 30, 1943, theCompany and the Progressive entered into a further agreement extend-ing the original contract to May 31, 1943.The Progressive contendsthat its contract is a bar to the instant proceeding and urges that thepetition be dismissed..As stated above, on April 24, 1943, the Unitedmade its claim upon the Company. Inasmuch as the last extensionbetween the Company and the Progressive expired on May 31, 1943,and inasmuch as the United made its claim upon the Company priorto April 30, 1943, the date of execution of the last extension, we findthat the contract between the Company and the Progressive does notconstitute a bar to a determination of representatives at this time.Executive Order 9340 and Order of the Secretary of the InteriorSection 23 (d) of Regula-tions for the Operation of Coal Mmes under Government Control provides that ". . . noth-ing' shall be construed as recognizing such personnel [employees of the Company] asofficers and employees of the Federal Government . .On June 3, 1943, the Administra-tor of Solid Fuels for war notified the Board that he had no objection 'to the Board'sassuming jurisdiction in the instant proceeding.- .532DECISIONSOF NATIONAL LABOR RELATIONLS BOARDA statement of theRegionalDirector;introducedinto evidence-at'the hearing,indicatesthat the Unitedrepresents a substantial numberof employees in the unit hereinafter found to be appropriate.'We find that a questionaffectingcommerce has arisen concerningthe representation of employeesof the Company, within themeaningof Section 9 (c) and Section 2 (6) and(7) of the Act.-IV.THE APPROPRIATE UNITWe find, in accordance with a stipulation of the parties, that allproduction and maintenance employees of the Company, excludingthe co-partners, office and clerical employees, truck drivers, and armedguards, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act.V. THE DETISRBLINATI(IN OF REPRESENTATIVESWe find that the question concerning representation which has'arisen can best be resolved by means of an election by secret ballot.A strike was called at the Company's mine on May 1, 1943, and wasstill in effect at' the time of the hearing.The record discloses thatno new employees have been hired.. The United urges that the payroll immediately preceding the date of the strike be used to determineeligibility to vote.The Progressive contends that only those strik-ing employees who have attempted to return to work should be deemedeligible to vote.The Company took no position with respect to theeligibility date.In accordance with our usual practice, we shall selecta pay-roll date immediately preceding the date of the strike for thepurposes of determining eligibility to vote.We shall direct that those eligible to vote in the election shall bethe employees within the appropriate unit who were employed dur-ing the pay-roll period immediately preceding the date of the strike,May 1, 1943, subject to the limitations and additions set forth in theDirection of Election herein.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is lierelii*2The Regional Duector repotted that the United submitted 69 membeiship applicationcards bearing apparently genuine signalnres of persons whose names appear on the Com-panv's pay roll for the period ending April 15, 1948Theie are 57 employees in _tbeappropriate unitThe Progressive did not present any evidence of membership to theRegional Director but relies upon its contract as proof of its interest PSC:HIIRRER & SONS COAL COMPANY533D1REcTEn that, as part of the investigation to ascertainrepresenta-tives for the purposes of collective bargaining with Pschirrer & SonsCoal Company, a co-partnership, composed of George, John, Joseph,Charles, Frank, Albert, and LeRoy Pschirrer, Canton,Illinois, anelection by secret ballot shall be conducted as early as possible, but notlater than thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the ThirteenthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section 10, of said Rulesand Regulations, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding May 1, 1943, including employees who did notwork during said pay-roll period because they were ill or on vaca-tion or temporarily laid off, and includmg employees in the armedforces of the United States who present themselves in person at thepolls, but excluding any who pare since quit or been discharged forcause, to determine whether they desire to be represented by LocalUnion No. 8051, United Mine Workers of America, or by ProgressiveMine Workers of America, District No. 1, A. F. of L., for thepurposesof collective bargaining, or by neither.iMR. GERARD D.RE:rr.LY, took no part in the consideration of theabove Decision' and Direction of Election.GaG 1 U 5--44 --vol. 50- 35